Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 1 of 18 PageID: 1




  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                            :
  JOSHUA RABINOWITZ, on behalf of himself   :
  and all others similarly situated,        :
                                            :
                          Plaintiff,        : Civil Action No.
                                            :
  vs.                                       : CLASS ACTION COMPLAINT AND
                                            : JURY TRIAL DEMAND
  CREDIT CONTROL, LLC,                      :
                                            :
                          Defendant.        :
                                            :
  ––––––––––––––––––––––––––––––––––––––––– X


         Plaintiff JOSHUA RABINOWITZ, on behalf of himself and all others similarly

  situated, (hereinafter “Plaintiff”) by and through his undersigned attorney, alleges against

  the above-named Defendant CREDIT CONTROL, LLC ("Defendant"), the following:



                               PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for damages and declaratory and injunctive

  relief arising from Defendant’s violation of 15 U.S.C. § 1692 et seq., the Fair Debt

  Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors from

  engaging in abusive, deceptive and unfair practices.
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 2 of 18 PageID: 2




                                JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction.

                                         DEFINITIONS

          4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                        JURY DEMAND

          5.      Plaintiff demands a jury trial on all issues.



                                            PARTIES

          6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.      Plaintiff is a natural person and resident of the State of New Jersey,

  County of Ocean and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

          8.      Based upon information and belief, Defendant CREDIT CONTROL, LLC

  (“CREDIT CONTROL”) is a Missouri Limited Liability Company organized under the

  laws of the State of Missouri with its principle place of business located in Hazelwood,

  Missouri.



                                                 2
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 3 of 18 PageID: 3




          9.     CREDIT CONTROL is a debt collector, as defined by § 1692a of the

  FDCPA, because it regularly uses the mails and/or the telephone to collect, or attempt to

  collect, directly or indirectly, defaulted consumer debts. CREDIT CONTROL operates a

  nationwide defaulted debt collection business, and attempts to collect debts from

  consumers in virtually every state, including consumers in the State of New Jersey. In

  fact, Defendant CREDIT CONTROL was acting as a debt collector, as that term is

  defined in the FDCPA, as to the defaulted consumer debt it attempted to collect from

  Plaintiff.


                            CLASS ACTION ALLEGATIONS

          10.    Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all

  New Jersey consumers and their successors in interest (the “Class”), who have received

  debt collection letters from the Defendant which are in violation of the FDCPA, as

  described in this Complaint.

          11.    This Action is properly maintained as a class action. The Classes consist

  of:
                Class 1

                 • All New Jersey consumers who were sent letters and/or notices from
                 Defendant in which JPMorgan Chase Bank, N.A is identified as the
                 current creditor and the letter and/or notice was in a form substantially
                 similar to attached Exhibit A and included the alleged conduct and
                 practices described herein.

                Class 2

                 • All New Jersey consumers where Defendant sent information concerning
                 the consumer’s JPMorgan Chase Bank, N.A. debt to a third-party letter
                 vendor without obtaining the prior consent of the consumer.



                                               3
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 4 of 18 PageID: 4




              • The Class period begins one year to the filing of this Action.

        12.   The Class satisfies all the requirements of Rule 23 of the FRCP for

              maintaining a class action:

              •   Upon information and belief, the Class is so numerous that joinder of

                  all members is impracticable because there are hundreds and/or

                  thousands of persons who have received debt collection letters and/or

                  notices from the Defendants that violate specific provisions of the

                  FDCPA. Plaintiff is complaining of a standard form letter and/or

                  notice that is sent to hundreds of persons (See Exhibit A), except that

                  the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2,

                  partially redacted the financial account numbers in an effort to protect

                  Plaintiff’s privacy);

              •   There are questions of law and fact which are common to the Class and

                  which predominate over questions affecting any individual Class

                  member. These common questions of law and fact include, without

                  limitation:

                      a.        Whether the defendant violated various provisions of the

                      FDCPA, including, but not limited to15 U.S.C. §§ 1692c(b),

                      1692e, 1692f and/or 1692g, and subsections therein;

                      b.        Whether Plaintiff and the Class have been injured by the

                      Defendant’s conduct;

                      c.        Whether Plaintiff and the Class have sustained damages

                      and are entitled to restitution as a result of Defendant’s

                                              4
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 5 of 18 PageID: 5




                      wrongdoing, and if so, what is the proper measure and appropriate

                      statutory formula to be applied in determining such damages and

                      restitution; and

                      g.      Whether Plaintiff and the Class are entitled to declaratory

                      and/or injunctive relief.

              •   Plaintiff’s claims are typical of the Class, which all arise from the same

                  operative facts and are based on the same legal theories;

              •   Plaintiff has no interest adverse or antagonistic to the interest of the

                  other members of the Class;

              •   Plaintiff will fairly and adequately protect the interest of the Class and

                  has retained experienced and competent attorneys to represent the

                  Class;

              •   A Class Action is superior to other methods for the fair and efficient

                  adjudication of the claims herein asserted. Plaintiff anticipates that no

                  unusual difficulties are likely to be encountered in the management of

                  this class action;

              • A Class Action will permit large numbers of similarly situated persons

                  to prosecute their common claims in a single forum simultaneously

                  and without the duplication of effort and expense that numerous

                  individual actions would engender. Class treatment will also permit the

                  adjudication of relatively small claims by many Class members who

                  could not otherwise afford to seek legal redress for the wrongs

                  complained of herein. Absent a Class Action, class members will



                                             5
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 6 of 18 PageID: 6




                     continue to suffer losses of statutory protected rights as well as

                     monetary damages. If Defendant’s conduct is allowed to proceed

                     without remedy they will continue to reap and retain the proceeds of

                     their ill-gotten gains;

                 •   Defendant has acted on grounds generally applicable to the entire

                     Class, thereby making appropriate final injunctive relief or

                     corresponding declaratory relief with respect to the Class as a whole.


                                  STATEMENT OF FACTS

         13.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

  defined by 15 U.S.C. §1692a(3).

         14.     Prior to June 3, 2020, Plaintiff allegedly incurred a financial obligations to

  JPMorgan Chase Bank, N.A. (“JPMorgan”) related to a consumer credit card account

  (“the Debt”) with an account number ending in 1082.

         15.     The Debt arose out of a transaction in which money, property, insurance

  or services, which are the subject of the transaction, are primarily for personal, family or

  household purposes.

         16.     The alleged JPMorgan Debt is a "debt" as defined by 15 U.S.C. §

  1692a(5).

         17.     JPMorgan is a "creditor" as defined by 15 U.S.C. § 1692a(4).

         18.     At some time prior to June 3, 2020, the JPMorgan Debt obligation became

  past due with a balance of $14,838.33.

         19.     At some point prior to June 3, 2020, the Debt was referred for collection

  by JPMorgan to Defendant.

                                                6
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 7 of 18 PageID: 7




          20.       At the time the JPMorgan Debt was placed with Defendant, the balance on

  the Debt was past due.

          21.       On or about June 3, 2020, Defendant sent Plaintiff a collection letter (“the

  Collection Letter”) with respect to the Debt. Attached as Exhibit A is a copy of the June

  3, 2020 collection letter.

          22.       The Collection Letter was Defendant’s initial written communication to

  Plaintiff with respect to the Debt.

          23.       The Collection Letter was sent in connection with the collection of the

  JPMorgan Debt.

          24.       The Collection Letter was a “communication” as defined by 15 U.S.C.

  §1692a(2).

          25.       As the initial written communication, the Collection Letter was required to

  contain a notification of Plaintiff’s verification rights within the meaning of 15 U.S.C.

  §1692g(a).

          26.       15 U.S.C. § 1692g provides that within five days after the initial

  communication with a consumer in connection with the collection of any debt, a debt

  collector shall, unless the information is contained in the initial communication or the

  consumer has paid the debt, send the consumer a written notice containing certain

  enumerated information.

          27.       15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a

  statement that unless the consumer, within thirty days after receipt of the notice, disputes

  the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the

  debt collector.

                                                 7
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 8 of 18 PageID: 8




         28.     15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a

  statement that if the consumer notifies the debt collector in writing within the thirty-day

  period that the debt, or any portion thereof, is disputed, the debt collector will obtain

  verification of the debt or a copy of a judgment against the consumer and a copy of such

  verification or judgment will be mailed to the consumer by the debt collector.

         29.     In order to be entitled to obtain verification of the debt or a copy of a

  judgment against the consumer, the consumer must dispute the debt in writing.

         30.     15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a

  statement that, upon the consumer's written request within the thirty-day period, the debt

  collector will provide the consumer with the name and address of the original creditor, if

  different from the current creditor.

         31.     In order to be entitled to obtain the name and address of the original

  creditor, if different from the current creditor, the consumer must request such in writing.

         32.     A debt collector has the obligation not just to convey the 15 U.S.C. §

  1692g required disclosures, but also to convey such clearly.

         33.     Even if a debt collector conveys the required information accurately, the

  debt collector nonetheless violates the FDCPA if that information is overshadowed or

  contradicted by other language in the communication.

         34.     Even if a debt collector conveys the required information accurately, the

  debt collector nonetheless violates the FDCPA if that information is overshadowed by

  other collection activities during the 30-day validation period following the

  communication.

         35.     15   U.S.C.    §   1692g(b)    provides   that   collection   activities   and

                                               8
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 9 of 18 PageID: 9




  communication during the 30-day period may not overshadow or be inconsistent with the

  disclosure of the consumer's right to dispute the debt or request the name and address of

  the original creditor.

          36.     A collection activity or communication overshadows or contradicts the

  validation notice if it would make the least sophisticated consumer uncertain or confused

  as to his or her rights.

          37.     The front side of the Collection Letter included the following statement

  (“The Statement”):




          38.     The Statement presumably attempted to comply with the requirements of

  section 1692g(a)(3)-(5).

          39.     The Statement does not direct the consumer to dispute the Debt with a

  particular address for an in writing dispute.

          40.     The Collection Letter includes three separate addresses for Defendant.

          41.     The least sophisticated consumer may be dissuaded from disputing the

  debt at all, since he or she may not know to which office the dispute should be sent.

          42.     The top the Collection Letter provides a first address for Defendant (“the

  First Address”) of:

                  5757 Phantom Drive, Suite 330
                  Hazelwood, MO 63042

          43.     The bottom left of the Collection Letter contains a second address for


                                                  9
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 10 of 18 PageID: 10




   Defendant (the “Second Address”):

                  PO Box 51790
                  Livonia, MI 48151-5790

          44.     The bottom right of the Collection Letter provides a third address for

   Defendant (“the Third Address”):

                  P.O. Box 189
                  Hazelwood, MO 63042

          45.     The problem with the Collection Letter is that it contains three separate

   addresses for Defendant.

          46.     The least sophisticated consumer may believe that he or she would have to

   send three separate letters to dispute the Debt.

          47.     The least sophisticated consumer may decide that sending three separate

   dispute letters in order to dispute the Debt would be too burdensome and decide not to

   dispute the Debt.

          48.     The least sophisticated consumer may decide not to dispute the Debt since

   he or she would not know which of the three addresses to use to dispute the debt.

          49.     The use of multiple addresses by Defendant overshadowed the disclosure

   of the consumer’s right to dispute the Debt and obtain verification of the Debt.

          50.     The use of multiple addresses is deceptive and/or misleading.

          51.     In the last year, Defendant sent collection letters to numerous New Jersey

   consumers in which Defendant included multiple addresses in an initial written

   communication to a consumer.

          52.     Additionally, when Defendant decided to contact Plaintiff via written

   correspondence, it did not prepare and mail the Collection Letter on its own.

                                                10
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 11 of 18 PageID: 11




           53.     Rather, Defendant sent information regarding Plaintiff’s account to a

   third-party letter vendor (the “Letter Vendor”).

           54.     In its communications with the Letter Vendor, Defendant disclosed the

   following information to the Letter Vendor:

           a. Plaintiff’s status as a debtor;

           b. The fact that Plaintiff allegedly owed $14,838.33 to JPMorgan; and,

           c. Other highly personal and confidential information about Plaintiff and his

               account.

           55.     The Letter vendor then populated some or all of this information into a

   pre-written template, which it printed and mailed to Plaintiff’s residence in New Jersey.

           56.     The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the

   conveying of information regarding a debt directly or indirectly to any person through

   any medium.”

           57.     The sending of an electronic file containing information about Plaintiff’s

   purported debt to the Letter Vendor is therefore a communication.

           58.     Defendant’s communication to the Letter Vendor was in connection with

   the collection of a Debt, since it involved disclosure of the Debt to a third-party with the

   objective being communication with, and motivation of, the consumer to pay the alleged

   Debt.

           59.     Plaintiff never consented to having his personal and confidential

   information, concerning the Debt or otherwise, shared with anyone else.

           60.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §

   1692c(b):

                                                11
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 12 of 18 PageID: 12




             Except as provided in section 1692b of this title, without the prior consent of the
             consumer given directly to the debt collector, or the express permission of a court
             of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment
             judicial remedy, a debt collector may not communicate, in connection with the
             collection of any debt, with any person other than the consumer, his attorney, a
             consumer reporting agency if otherwise permitted by law, the creditor, the
             attorney of the creditor, or the attorney of the debt collector.

   (emphasis added).

             61.    The Letter Vendor used by Defendant as part of its debt collection effort

   against Plaintiff does not fall within any permitted exception provide for in section

   1692c(b).

             62.    Due to Defendant’s communication to the Letter Vendor, information

   about Plaintiff, including his name, the amount allegedly owed, Plaintiff’s home address

   and other information were all within the possession of an unauthorized third-party.

             63.    Defendant unlawfully communicated with the unauthorized Letter Vendor

   solely for the purpose of streamlining its generation of profits without regard to the

   propriety and privacy of the information which it disclosed to such third-party.

             64.    In its reckless pursuit of a business advantage, Defendant disregarded the

   known, negative effect that disclosing sensitive information to an unauthorized third-

   party has on consumers.

             65.    As a result of Defendant’s conduct, Plaintiff was harmed by being subject

   to abusive collection practices, from which she had a substantive right to be free of

   having his or her privacy invaded and by having his or her private and protected

   information shared and disseminated with unauthorized parties.

             66.    As a result of Defendant’s conduct, Plaintiff sustained a concrete, actual

   injury.

                                                 12
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 13 of 18 PageID: 13




              67.   As a result of Defendant’s conduct, Plaintiff sustained a concrete, actual

   injury.

              68.   In the last year, Defendant sent collection letters to numerous New Jersey

   consumers in which Defendant included multiple addresses in an initial written

   communication to a consumer.

              69.   In the last year, on multiple occasions Defendant sent consumer

   information to Lender Vendors without prior consent of the consumer.

              70.   Plaintiff suffered injury in fact by being subjected to unfair and abusive

   practices of Defendant.

              71.   Plaintiff suffered actual harm by being the target of Defendant’s

   misleading debt collection communications.

              72.   Defendant violated Plaintiff’s rights not to be the target of misleading debt

   collection communications.

              73.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

   process.

              74.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              75.   The FDCPA ensures that consumers are fully and truthfully apprised of

   the facts and of their rights, the act enables them to understand, make informed decisions

   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

   Defendant's false representations misled the Plaintiff in a manner that deprived Plaintiff

                                                 13
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 14 of 18 PageID: 14




   of his or her right to enjoy these benefits.

           76.      The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.

           77.      It is Defendant’s pattern and practice to send collection letters in the form

   described above, and which violate the FDCPA.

           78.      On information and belief, Defendant sent letters in the form described

   above to at least 50 natural persons in the State of New Jersey.


                                             COUNT I

                         FAIR DEBT COLLECTION PRACTICES ACT
                              VIOLATIONS OF 15 U.S.C. §1692

           79.      Plaintiff repeats the allegations contained in paragraphs 1 through 78 as if

   the same were set forth at length.

           80.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

           81.      Defendant’s conduct violated several provisions of the FDCPA, including,

   but not limited to:

           A. 15 U.S.C. §1692c, by conveying Plaintiff’s information to a third-party;

           B. 15 U.S.C. §1692e, by the use of any false, deceptive or misleading

                 representation or means in connection with the collection of a debt;

           C. 15 U.S.C. § 1692e(10) of the FDCPA by the use of any false representation or

                 deceptive means to collect or attempt to collect any debt or to obtain

                 information concerning a consumer;




                                                  14
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 15 of 18 PageID: 15




          D. 15 U.S.C. §1692f, by using unfair means in connection the collection of a debt

              by knowingly disclosing sensitive information about Plaintiff’s debt to third

              parties not expressly authorized under the FDCPA;

          E. 15 U.S.C. §1692g, by effectively failing to provide the debt verification rights

              notice;

          F. 15 U.S.C. §1692g(b), by engaging in collection activity which overshadows or

              is inconsistent with the consumer’s right to dispute the debt.



          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representatives and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class statutory damages;

          (c) Awarding pre-judgment interest;

          (d) Awarding post-judgment interest;

          (e) Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

          and expenses; and

          (f) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          June 3, 2021
                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                15
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 16 of 18 PageID: 16




                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: June 3, 2021                   By: s/ Lawrence C. Hersh
                                             Lawrence C. Hersh, Esq.




                                               16
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 17 of 18 PageID: 17




                                 EXHIBIT A
Case 3:21-cv-12113-MAS-LHG Document 1 Filed 06/03/21 Page 18 of 18 PageID: 18
